Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses, in general, the concepts of generating and distributing keys.  For example, Bettger (US 2019/0052467 A1) discloses a system for allowing users to store and access portions of data using keys generated from concatenations of identifiers, metadata, and other keying material (e.g. Abstract, par. 2, 5, 201-204).  Further prior art discloses that keys may be generated based upon concatenating hashed items of information (e.g. Peyravian et al., US 2009/0169014 A1, e.g. par. 19-21; claim 1).  However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the features of generating and distributing keys using controlled corruption, wherein a server generates and transmits a public key and a chunk count based on parameters associated with first data; receives privacy keys based on the first data, the chunk count, and one or more corruptor; and distributes the privacy keys to one or more nodes.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495